DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 1 September 2022.  Claims 1, 2, 4, 6, 10-12, 14, 16, 19 and 20 have been amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 1 September 2022, with respect to rejected claims 4, 6-9, 14 and 16-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 1 September 2022.  The rejections of claims 4, 6-9, 14 and 16-18 have been withdrawn. 

Applicant's arguments see Remarks, pgs. 7-10, filed 1 September 2022, with respect to rejected claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
The independent claims clearly recite features that cannot practically be performed in the human mind, for example, at least “an irrigation system configured to irrigate a farming area and including a plurality of components” and “a first sensor disposed at a main disconnect of a utility, the first sensor is configured to generate a first signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time.” (see Remarks, pg. 8, paragraph 4)

The Examiner respectfully disagrees.

	The preceding limitations (of claim 1 and formerly of claim 2) were evaluated under Step 2A, Prong Two and Step 2B of the 101 eligibility analysis in the Non-Final Office Action mailed on 1 July 2022.  Since the Applicant has present arguments to the preceding limitations under Step 2A, Prong One the argument is found unpersuasive. 

In regards to the Applicant’s argument, 
Independent claim 1 recites “an irrigation system” “including a plurality of components,” and such irrigation system irrigates a farming area. Independent claim 1 recites predicting an unexpected downtime of the at least one component of the irrigation system to effectuate maintenance, and accordingly, the recited irrigation system is integral to independent claim 1. Applicant submits that the examples noted above, for integrating an abstract idea into a practical application, apply to independent claims 1, 11, and 19. Accordingly, Applicant submits that independent claims 1, 11, and 19 are patent-eligible at Prong Two of Step 2A.  (see Remarks, pg. 9, paragraph 2)

			The Examiner respectfully disagrees.
	
	The Applicant’s argument of “… predicting an unexpected downtime of the at least one component of the irrigation system …” supports the Examiner analysis (as set forth in the Non-Final Office Action mailed on 1 July 2022) of the irrigation system is configured to irrigate a farming area including a plurality of components represents mere means for data gathering that is necessary for use of the recited judicial exceptions of determining a changes in a condition of at least one component and predicting an unexpected downtime of the at least one component; hence, the argument is found not persuasive.  

Further, it is noted that the feature of “effectuate maintenance” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the Applicant’s argument, “When such element and other elements of independent claim 1 are considered together as a whole, Applicant submits that they provide a technological solution to a technological problem.”  (see Remarks, pg. 9, paragraph 3)  The Examiner respectfully disagrees.

Applicant does not present any rational as how the claimed invention improves the functioning of a computer or improves another technology or technical field (see MPEP 2106.04(d)(1)); hence the argument is found unpersuasive.  

Applicant’s arguments, see Remarks, pg. 10-11, filed September 1, 2022, with respect to the rejection(s) of claims 1-7, 10-17, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the claim amendments filed 1 September 2022.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections have been made as follows: 
Claims 1, 3, 6, 10, 11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0383283 A1 (hereinafter Thatcher) in view of U.S. Patent No. 9,874,489 B1 (hereinafter Jerphagnon).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Jerphagnon in further view of U.S. Patent Publication No. 2019/0224511 A1 (hereinafter Cogswell).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Jerphagnon in further view of Cogswell and U.S. Patent Publication No. 2018/0141069 A1 (hereinafter Lemkin).

Claims 1-20 stand rejected under 35 U.S.C. 101 and claims 1, 3-7, 10, 11, 13-17, 19 and 20 stand rejected under 35 U.S.C. 103 as set for below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As step 1, claim 1 recites a predictive maintenance system comprising of a combination of concrete device (i.e. an irrigation system, sensor, processor and memory), therefore is a machine, which is a statutory category of invention.

As step 2A, prong one, the claim recites “determine changes in the condition of the at least one component”; and “predict an unexpected downtime of the at least one component based on predetermined data”.

The limitation of “determine changes in the condition of the at least one component”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determine” in the context of the claim encompasses an assessment of a condition from one state to another.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation of “predict an unexpected downtime of the at least one component based on predetermined data” as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “predict” in the context of the claim encompasses analyzing data to forecast an unexpected downtime (e.g. failure).  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “an irrigation system configured to irrigate a farming area and including a plurality of components”; “a first sensor disposed at a main disconnect of a utility, the first sensor configured to generate a first signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time, wherein the first sensor includes a current sensor, a power sensor, a voltage sensor, or a combination thereof”; “a processor”; and “a memory, including instructions stored thereon …”; and “receive the first signal”. 

The processor and memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitations of “an irrigation system configured to irrigate a farming area and including a plurality of components”; and “a first sensor disposed at a main disconnect of a utility, …, wherein the first sensor includes a current sensor, a power sensor, a voltage sensor, or a combination thereof” represent mere means for data gathering that is necessary for use of the recited judicial exceptions, as the first signal is used in the abstract process of determining changes.  The limitations are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

The limitation of  “… generate a first signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time” is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

With respect to the limitation of “receive the first signal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering that is necessary for use of the recited judicial exceptions, as the received signal is used in the abstract process of determining changes.  The receipt of the signal is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the processor and memory amount to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “an irrigation system configured to irrigate a farming area and including a plurality of components”; and “a first sensor disposed at a main disconnect of a utility, the first sensor is configured to generate a first signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality”, as discussed above, represent mere means for gathering data and is an insignificant extra-solution activity.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

In regards to the limitation of “receive the first signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), receiving or transmitting data over a network.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

The limitations of claim 2 merely further details determining changes in the condition using generated data by a sensor which represent mere means for data gathering that is necessary for use of the recited judicial exceptions, as the data is used in the abstract process of determining changes.  The limitations are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

The limitation of claim 3 merely further details components of the irrigation system.  

Claim 4 recites “predict a maintenance requirement of the at least one component based on the predetermined data”; “transmit an indication of the predicted maintenance requirement to a user device for display”; and “display, on a display of the user device, the indication of the predicted maintenance requirement”.

As step 2A, prong one, the claim recites “predict a maintenance requirement of the at least one component based on the predetermined data”.

The limitation of “predict a maintenance requirement of the at least one component based on the predetermined data” as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “predict” in the context of the claim encompasses analyzing data to forecast maintenance for a system.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “transmit an indication of the predicted maintenance requirement to a user device for display”; and “display, on a display of the user device, the indication of the predicted maintenance requirement”.

The “user device” and “… display of the user device” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

In regards to the limitation of “transmit an indication of the predicted maintenance requirement to a user device for display” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering.  The transmission of the signal is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

With respect to the limitation of “display … the indication of the predicted maintenance requirement” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “user device” and “… display of the user device” amount to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

With respect to the limitation of “display … the indication of the predicted maintenance requirement”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics.

In regards to the limitation of “transmit an indication of the predicted maintenance requirement to a user device for display”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), receiving or transmitting data over a network.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.
Claim 5 recites “display, on a display of a user device, the predicted unexpected downtime of the at least one component”.

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “display, on a display of a user device, the predicted unexpected downtime of the at least one component”.

The “… display of the user device” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

With respect to the limitation of “display … the predicted unexpected downtime of the at least one component” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “… display of the user device” amounts to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

With respect to the limitation of “display … the predicted unexpected downtime of the at least one component”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 6 recites “determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data”.

As step 2A, prong one, the claim recites “determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data”.

The limitation of “determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data” as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses analyzing data to identity of a variation between two pieces of information.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claim 7 recites “receive data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations thereof”.

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “receive data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations thereof”. 

With respect to the limitation of “receive data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations” thereof represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering.  The receipt of the data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “receive data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations”, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional, wherein the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), receiving or transmitting data over a network.

Considering the additional element individually and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 8 recites “refine the determined changes in the condition of the at least one component based on the received data”; and “refine the prediction of the maintenance requirement of the at least one component based on the refined determined changes”.
As step 2A, prong one, the claim recites “refine the determined changes in the condition of the at least one component based on the received data”; and “refine the prediction of the maintenance requirement of the at least one component based on the refined determined changes”.

The limitation of “refine the determined changes in the condition of the at least one component based on the received data”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determine” in the context of the claim encompasses an assessment of a condition from one state to another using additional data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation of “refine the prediction of the maintenance requirement of the at least one component based on the refined determined changes”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “predict” in the context of the claim encompasses analyzing data to forecast maintenance of the system using updated data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claim 9 recites “display on a display the refined prediction of the maintenance requirement”.

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “display on a display the refined prediction of the maintenance requirement”.

The “… display …” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

With respect to the limitation of “display … the refined prediction of the maintenance requirement” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “… display …” amounts to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

With respect to the limitation of “display … the refined prediction of the maintenance requirement”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 10 recites “the prediction is based on comparing a power sensed by the first sensor to an expected power based on at least one of a soil moisture directly measured, a soil moisture inferred from weather data from the field and/or regional weather stations, a topographical map, a soil map, a motor RPM, a gearbox ratio, a tower weight, a span weight, an operating condition of the at least one component, or combinations thereof”.

As step 2A, prong one, the claim recites “the prediction is based on comparing a power sensed by the first sensor to an expected power based on at least one of a soil moisture directly measured, a soil moisture inferred from weather data from the field and/or regional weather stations, a topographical map, a soil map, a motor RPM, a gearbox ratio, a tower weight, a span weight, an operating condition of the at least one component, or combinations thereof”.

The limitation of “the prediction is based on comparing a power sensed by the first sensor to an expected power based on at least one of a soil moisture directly measured, a soil moisture inferred from weather data from the field and/or regional weather stations, a topographical map, a soil map, a motor RPM, a gearbox ratio, a tower weight, a span weight, an operating condition of the at least one component, or combinations thereof” as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “prediction is based on comparing” in the context of the claim encompasses analyzing data to determine a variation between two pieces of information to forecast an unexpected downtime (e.g. failure).  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claim 11 represents an equivalent computer-implemented method claim to claim 1 and is rejected under the same rationale as claim 1. 

Claims 12 represents an equivalent computer-implemented method to claim 2 and is rejected under the same rationale as claim 2. 

Claim 13 represents an equivalent computer-implemented method claim to claim 3 and is rejected under the same rationale as claim 3. 

Claim 14 represents an equivalent computer-implemented method claim to claim 4 and is rejected under the same rationale as claim 4. 

Claim 15 represents an equivalent computer-implemented method claim to claim 5 and is rejected under the same rationale as claim 5. 

Claim 16 represents an equivalent computer-implemented method claim to claim 6 and is rejected under the same rationale as claim 6. 

Claim 17 represents an equivalent computer-implemented method claim to claim 7 and is rejected under the same rationale as claim 7. 

Claim 18 represents an equivalent computer-implemented method claim to claims 8 and 9 and is rejected under the same rationales as claims 8 and 9. 

Claim 19 represents an equivalent computer-implemented method claim to claim 10 and is rejected under the same rationale as claim 10. 

Claim 20 represents an equivalent non-transitory computer-readable medium claim to claim 1 and is rejected under the same rationale as claim 1. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0383283 A1 (hereinafter Thatcher) in view of U.S. Patent No. 9,874,489 B1 (hereinafter Jerphagnon).

As per claim 1, Thatcher substantially teaches the Applicant’s claimed invention.  Thatcher teaches the limitation of a predictive maintenance system for an irrigation system, the predictive maintenance system comprising: 
an irrigation system (Fig. 3, element 300; i.e. an irrigation machine) configured to irrigate a farming area and including a plurality of components (pg. 2, par. 2, par. [0029] and Fig. 3, element 302, 304, 306 and 321; i.e. valve controllers and end gun); 
a first sensor, the first sensor configured to generate a first signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time, wherein the first sensor includes a current sensor (Fig. 4, element 419; i.e. current sensor), a voltage sensor (Fig. 4, element 419; i.e. voltage sensor), or combination thereof (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring); 
a processor (pg. 2, par. [0030] and Fig. 2, element 202; i.e. a controller/processor); and 
a memory (pg. 2, par. [0030] and Fig. 2, element 204; i.e. a memory/data storage module), including instructions stored thereon, which when executed by the processor cause the predictive maintenance system to: 
receive the first signal (pg. 3, par. [0034]; i.e. the controller receives signals from a plurality of sensors (Fig. 4, element 419; i.e. the current/voltage sensors)); 
determine changes in the condition of the at least one component based on the first signal (pg. 4, par. [0043]-[0045]; i.e. analyzing sensor data to determine a measured current level exceeds a prescribed level); and 
predict an unexpected downtime (i.e. predicted problem/potential problem/repair issue) of the at least one component based on predetermined data (pgs. 3-4, par. [0039] and [0043]-[0045]; i.e. the predicted problem/potential problem/repair issue of a flat tire, field hazard, drive train malfunction, motor or gear box is going bad and state or winding failure).

Not explicitly taught is a first sensor disposed at a main disconnect of a utility.

However Jerphagnon, in an analogous art of system monitoring (col. 2, lines 40-43 and 52-64; i.e. monitoring energy consumption and detecting anomalies in irrigation systems), teaches the missing limitation of a sensor (col. 2, lines 40-43; i.e. a utility power meter in particular a smart meter) disposed at a main disconnect of a utility (col. 5, lines 16-21 and Fig. 2) for the purpose of collecting energy data to determine leaks (col. 5, lines 10-15 and 29-37).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a sensor disposed at a main disconnect of a utility to advantageously identify a water leak to prevent physical damage to a piece of property and save water usage and kilowatt-hours (Jerphagnon: col. 5, lines 51-57).

As per claim 3 Thatcher teaches the plurality of components of the irrigation system includes a pivot (pg. 5, par. [0057] and Fig. 3), a tower (pg. 5, par. [0057] and Fig. 3), an endgun (pg. 2, par. [0029] and Fig. 3, element 321), or combinations thereof (pg. 2, par. [0029] and pg. 5, par. [0057]).

As per claim 6, Thatcher teaches wherein determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if the in-rush current or phase imbalance exceeds the prescribed level/threshold to determine if the abnormal condition is occurring).

As per claim 10, Thatcher teaches the prediction is based on comparing a power sensed by the first sensor to an expected power based on an operating condition of the at least one component (pg. 4, par. [0044]; i.e. recording electrical current data of a drive unit at specific speeds (i.e. condition of the at least one component) and comparing the recorded data with previous current levels at the same sensed speeds to determine if a repair issues exists).

As per claim 11, Thatcher substantially teaches the Applicant’s claimed invention.  Thatcher teaches a computer-implemented method for predictive maintenance for an irrigation system, the computer-implemented method comprising: 
receiving a first signal, sensed by a first sensor (Fig. 4, element 419; i.e. current/voltage sensors), indicative of a condition of at least one component of a plurality of components of an irrigation system based on network power quality (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring), the irrigation system (Fig. 3, element 300; i.e. an irrigation machine) configured to irrigate a farming area and including the plurality of components (pg. 2, par. 2, par. [0029] and Fig. 3, element 302, 304, 306 and 321; i.e. valve controllers and end gun), wherein the first sensor includes a current sensor (Fig. 4, element 419; i.e. current sensor), a voltage sensor (Fig. 4, element 419; i.e. voltage sensor), or combination thereof (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring); 
determining changes in the condition of the at least one component based on the first signal (pg. 4, [0043]-[0045]; i.e. analyzing sensor data to determine a measured current level exceeds a prescribed level); and 
predicting an unexpected downtime (i.e. predicted problem/potential problem/repair issue) of the at least one component based on predetermined data (pgs. 3-4, par. [0039] and [0043]-[0045]; i.e. the predicted problem/potential problem/repair issue of a flat tire, field hazard, drive train malfunction, motor or gear box is going bad and state or winding failure).

Not explicitly taught is a first sensor disposed at a main disconnect of a utility.

However Jerphagnon, in an analogous art of system monitoring (col. 2, lines 40-43 and 52-64; i.e. monitoring energy consumption and detecting anomalies in irrigation systems), teaches the missing limitation of a sensor (col. 2, lines 40-43; i.e. a utility power meter in particular a smart meter) disposed at a main disconnect of a utility (col. 5, lines 16-21 and Fig. 2) for the purpose of collecting energy data to determine leaks (col. 5, lines 10-15 and 29-37).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a sensor disposed at a main disconnect of a utility to advantageously identify a water leak to prevent physical damage to a piece of property and save water usage and kilowatt-hours (Jerphagnon: col. 5, lines 51-57).
As per claim 13 Thatcher teaches the plurality of components of the irrigation system includes a pivot (pg. 5, par. [0057] and Fig. 3), a tower (pg. 5, par. [0057] and Fig. 3), an endgun (pg. 2, par. [0029] and Fig. 3, element 321), or combinations thereof (pg. 2, par. [0029] and pg. 5, par. [0057]).

As per claim 16, Thatcher teaches determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data(pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if the in-rush current or phase imbalance exceeds the prescribed level/threshold to determine if the abnormal condition is occurring).

As per claim 19, Thatcher teaches the prediction is based on comparing a power sensed by the first sensor to an expected power based on an operating condition of the at least one component (pg. 4, par. [0044]; i.e. recording electrical current data of a drive unit at specific speeds (i.e. condition of the at least one component) and comparing the recorded data with previous current levels at the same sensed speeds to determine if a repair issues exists).

As per claim 20, Thatcher substantially teaches the Applicant’s claimed invention.  Thatcher teaches the limitations of a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for predictive maintenance for an irrigation system, the method comprising: 
receiving a first signal, sensed by a first sensor (Fig. 4, element 419; i.e. current/voltage sensors), indicative of a condition of at least one component of a plurality of components of an irrigation system based on network power quality (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring), the irrigation system (Fig. 3, element 300; i.e. an irrigation machine) configured to irrigate a farming area and including the plurality of components (pg. 2, par. 2, par. [0029] and Fig. 3, element 302, 304, 306 and 321; i.e. valve controllers and end gun), wherein the first sensor includes a current sensor (Fig. 4, element 419; i.e. current sensor), a voltage sensor (Fig. 4, element 419; i.e. voltage sensor), or combination thereof (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring); 
determining changes in the condition of the at least one component based on the first signal (pgs. 3-4, par. [0039] and [0043]-[0045]; i.e. analyzing sensor data to determine a measured current level exceeds a prescribed level); and 
predicting an unexpected downtime (i.e. predicted problem/potential problem/repair issue) of the at least one component based on predetermined data (pgs. 3-4, par. [0039] and [0043]-[0045]; i.e. the predicted problem/potential problem/repair issue of a flat tire, field hazard, drive train malfunction, motor or gear box is going bad and state or winding failure).

Not explicitly taught is a first sensor disposed at a main disconnect of a utility.

However Jerphagnon, in an analogous art of system monitoring (col. 2, lines 40-43 and 52-64; i.e. monitoring energy consumption and detecting anomalies in irrigation systems), teaches the missing limitation of a sensor (col. 2, lines 40-43; i.e. a utility power meter in particular a smart meter) disposed at a main disconnect of a utility (col. 5, lines 16-21 and Fig. 2) for the purpose of collecting energy data to determine leaks (col. 5, lines 10-15 and 29-37).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a sensor disposed at a main disconnect of a utility to advantageously identify a water leak to prevent physical damage to a piece of property and save water usage and kilowatt-hours (Jerphagnon: col. 5, lines 51-57).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Jerphagnon in further view of U.S. Patent Publication No. 2019/0224511 A1 (hereinafter Cogswell).

As per claim 4, Thatcher teaches wherein the instructions, when executed by the processor, further cause the predictive maintenance system to: 
predict a maintenance requirement of the at least one component based on predetermined data (pgs. 3-4, par. [0039]; i.e. received sensor data is analyzed utilizing machine learning algorithms to predict a problem and further predict preventative maintenance to provide recommendations directed to a need to perform preventative maintenance); 
transmit an indication of the predicted maintenance requirement for display (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. transmitting a notification comprising of a recommendation for preventative maintenance to operators); and 
display, the indication of the predicted maintenance requirement (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. displaying a transmitted notification comprising of the recommendation for preventative maintenance to operators).

The combination of Thatcher in view of Jerphagnon does not expressly teach a user device for display; and a display of the user device.

However Cogswell, in an analogous art of monitoring system (pg. 1, par. [0005]), teaches the missing limitation of a user device (Fig. 10, element 210 and 215; a mobile device and stationary electronic device) for display (pg. 14, par. [0083] and [0084]; i.e. par. [0084] - “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”); and a display (i.e. a component of the mobile device and/or stationary electronic device that provides alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored) of the user device (pg. 14, par. [0084] and Fig. 10, element 210 and 215; i.e. “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”) for the purpose of providing a current status of a variety of system components (pg. 14, par. [0084]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Jerphagnon to include the addition of a user device for display; and a display of the user device to provide well maintained and functional systems (Cogswell: pg. 4, par. [0044]).

As per claim 5, Thatcher in view of Jerphagnon does not expressly teach wherein the instructions, when executed by the processor, further cause the predictive maintenance system to: 
display, on a display of a user device, the predicted unexpected downtime of the at least one component.

However Cogswell, in an analogous art of monitoring system (pg. 1, par. [0005]), teaches the missing limitation of display, on a display of a user device (Fig. 10, element 210 and 215; i.e. a mobile device and/or stationary electronic device), a predicted unexpected downtime (i.e. predicted failure) of at least one component (pg. 14, par. [0084]; i.e. “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”) for the purpose of providing a current status of a variety of system components (pg. 14, par. [0084]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Jerphagnon to include the addition of display, on a display of a user device, a predicted unexpected downtime of at least one component to provide well maintained and functional systems (Cogswell: pg. 4, par. [0044]).

As per claim 14, Thatcher teaches predicting a maintenance requirement of the at least one component based on predetermined data (pgs. 3-4, par. [0039]; i.e. received sensor data is analyzed utilizing machine learning algorithms to predict a problem and further predict preventative maintenance to provide recommendations directed to a need to perform preventative maintenance); 
transmitting an indication of the predicted maintenance requirement for display (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. transmitting a notification comprising of a recommendation for preventative maintenance to operators); and 
displaying the indication of the predicted maintenance requirement (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. displaying a transmitted notification comprising of the recommendation for preventative maintenance to operators).

The combination of Thatcher in view of Jerphagnon does not expressly teach a user device for display; and a display of the user device.

However Cogswell, in an analogous art of monitoring system (pg. 1, par. [0005]), teaches the missing limitation of a user device (Fig. 10, element 210 and 215; a mobile device and stationary electronic device) for display (pg. 14, par. [0083] and [0084]; i.e. par. [0084] - “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”); and a display (i.e. a component of the mobile device and/or stationary electronic device that provides alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored) of the user device (pg. 14, par. [0084] and Fig. 10, element 210 and 215; i.e. “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”) for the purpose of providing a current status of a variety of system components (pg. 14, par. [0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Jerphagnon to include the addition of a user device for display; and a display of the user device to provide well maintained and functional systems (Cogswell: pg. 4, par. [0044]).

As per claim 15, Thatcher in view of Jerphagnon does not expressly teach displaying, on a display of a user device, the predicted unexpected downtime of the at least one component.

However Cogswell, in an analogous art of monitoring system (pg. 1, par. [0005]), teaches the missing limitation of displaying, on a display of a user device (Fig. 10, element 210 and 215; i.e. a mobile device and/or stationary electronic device), a predicted unexpected downtime (i.e. predicted downtime) of at least one component (pg. 14, par. [0084]; i.e. “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”) for the purpose of providing a current status of a variety of system components (pg. 14, par. [0084]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Jerphagnon to include the addition of displaying, on a display of a user device, a predicted unexpected downtime of at least one component to provide well maintained and functional systems (Cogswell: pg. 4, par. [0044]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Jerphagnon in further view of Cogswell and U.S. Patent Publication No. 2018/0141069 A1 (hereinafter Lemkin).

As per claim 7, Thatcher teaches the instructions, when executed by the processor, further cause the predictive maintenance system to receive weather data (pg. 3, par. [0036]).

The combination of Thatcher in view of Jerphagnon in further view of Cogswell does not expressly teach cause the predictive maintenance system to receive data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations thereof.

	However Lamkin, in an analogous art of irrigation systems (pg. 1, par. [0001]), teaches the missing limitation of receiving data from a weather station (pg. 4, par. [0038]) for the purpose of obtaining weather information (pg. 4, par. [0038]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Jerphagnon in further view of Cogswell to include the addition of receiving data from a weather station to advantageously tune an irrigation system with the needs of an irrigated zone (Lamkin: pg. 1, par. [0002]).

As per claim 17, Thatcher teaches receiving weather data (pg. 3, par. [0036]).

The combination of Thatcher in view of Jerphagnon in further view of Cogswell
does not expressly teach receiving data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations thereof.

	However Lamkin, in an analogous art of irrigation systems (pg. 1, par. [0001]), teaches the missing limitation of receiving data from a weather station (pg. 4, par. [0038]) for the purpose of obtaining weather information (pg. 4, par. [0038]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Jerphagnon in further view of Cogswell to include the addition of receiving data from a weather station to advantageously tune an irrigation system with the needs of an irrigated zone (Lamkin: pg. 1, par. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to irrigation and monitoring systems.

U.S. Patent Publication No. 2016/0012460 A1 discloses methods for providing an energy-consumption based incentive; and a smart meter connected to utility pole (pg. 2, par. [0022]).

U.S. Patent Publication No. 2021/0076579 A1 discloses a system and method for analyzing drive tower current and voltage levels to determine drive wheel status.

U.S. Patent Publication No. 2022/0214682 A1 discloses structures and methods for effectuating predictive maintenance of irrigation systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117